THE THIRTEENTH COURT OF APPEALS

                                   13-13-00372-CR


                              DAVID ALLEN RUSSELL
                                       v.
                              THE STATE OF TEXAS


                                 On Appeal from the
                     199th District Court of Collin County, Texas
                          Trial Cause No. 199-81323-2012


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 9, 2015